DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20 have been carefully considered but are moot due to a new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et. al. (U.S. 20170260985) in view of Bucher (U.S. 6076231).
In re claim 1,
a blower body (housing 200; [0074])  including an impeller (fig. 3; fan 502; [0076]) drivable to rotate by a prime mover (motor 300; [0074; 0076]), and 5
a casing (fig. 2; duct 400;[0074]) accommodating the impeller, and 
including an air inlet (203; [0076]) and an air outlet (where blowing tube 600 meets duct 400, as shown in fig. 2; [0074-75]); and 
a blower pipe (blowing tube 600; [0074]) including a basal end (where blowing tube 600 meets duct 400, as shown in fig. 2; [0074-75]) coupled to the air outlet, 
a distal end (601; [0075]) from which air ejected through the air outlet (as shown in fig. 2; note arrows indicating flow) is jetted (note the reduction in diameter as 600 approaches 601, indicating jetting as shown in fig. 2).
However, Gao fails to teach 
a peripheral wall (of a blower pipe) having one or more openings;
wherein some air flowing through the blower pipe is jetted out of the blower pipe through the one or more openings.
Bucher teaches 
a peripheral wall (of a blower pipe) (Fig. 2a; nozzle 10) having one or more openings (fig. 2a; second nozzle 110, exhaust end 12; [Col. 3, ln 43-55]);
wherein some air flowing through the blower pipe is jetted out of the blower pipe through the one or more openings (as shown in fig. 2a).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Gao, to incorporate a plurality of openings in a peripheral wall of a blower pipe, as clearly suggested and taught by Bucher, in order to propel debris outward over an obstacle (abstract).

In re claim 2, Gao and Bucher teach the blower according to claim 1, and Gao further teaches wherein the blower body takes in air through the air inlet as the impeller rotates and ejects the air through the air outlet (as shown in fig. 2; [0024]).
In re claim 3, Gao and Bucher teach the blower according to claim 1, and Bucher further teaches wherein the one or more openings in the peripheral wall are circumferentially spaced from one another in the blower pipe (as shown in fig. 2a).
In re claim 5, Gao and Bucher teach the blower according to claim 1, and Gao further teaches 5a guard (fig. 1; fig. 4; guard 206) protruding from an outer circumferential surface of the blower pipe.
In re claim 6, Gao and Bucher teach the blower according to claim 5, and Bucher further teaches wherein the one or more openings (fig. 2a;) are located nearer the distal end (as shown in fig. 2a) than the guard (note: Gao is relied upon to teach the guard, and that Bucher is relied upon to teach the openings).
In re claim 7, Gao and Bucher teach the blower according to claim 5, but fail to teach that the one or more openings are located nearer the basal end than the guard.
  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the one or more openings located closer to the basal end than the guard, since it has been held that rearranging parts of an invention (and in this case, simply shifting the openings from one end, toward the other end) involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In re claim 8,
In re claim 9, Gao and Bucher teach the blower according to claim 1, and Bucher further teaches wherein the blower pipe includes a straight pipe (fig. 2a, a section of blower pipe 10 appears to be relatively straight), and the one or more openings are located in a peripheral wall of the straight pipe (as shown in fig. 2a).
In re claim 10, Gao and Bucher teach the blower according to claim 8, but are silent about wherein the straight pipe is placeable vertically.
However, one having ordinary skill in the art would find it obvious, and well within an ordinary level of skill to simply point a handheld tool (such as the blower taught by Gao in view of Bucher) vertically in an upwards direction (say to remove debris from an elevated surface), which would orient the blower pipe (or straight pipe) in a vertical direction. 
In re claim 11, see claim 1 above.
In re claim 12, see claims 2 and 3 above.
In re claim 15, see claims 2 and 5 above.
In re claim 16, see claims 3 and 5 above.
In re claim 18, see claims 15 and 6 above.
In re claim 20, see claims 9 and 6 above.

Claims 4, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et. al. (U.S. 20170260985) in view of Bucher (U.S. 6076231) and in further view of Yoe et. al. (U.S. 20130133682).
In re claim 4,
Yoe discloses an analogous device, having a blower pipe (fig. 1-2; nozzle body 1; [0022]) with a plurality of openings (air outlets 21; [0023]), which are spaced from one another in a peripheral wall (as shown in fig. 1; [0024]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Gao, to incorporate a plurality of openings in a peripheral wall of a blower pipe, spaced from one another in a direction in which the blower pipe extends, as clearly suggested and taught by Yoe, in order to guide the airflow out of the outlets (abstract).
In re claim 13, see claims 2 and 4 above.
In re claim 14, see claims 3 and 4 above.
In re claim 17, see claims 4 and 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747